PARKS, Vice Presiding Judge,
specially concurring:
Where the Legislature, in enacting a statute imposing criminal liability, omits a mens rea requirement and the defendant argues intent is a necessary element, the question must be resolved as a matter of legislative intent. See Williams v. State, 565 P.2d 46, 48 (Okla.Crim.App.1977). The Oklahoma Legislature did not respond to Williams by amending the statute to make clear that its omission of a mens rea requirement was deliberate. Absent a clear legislative intent to the contrary, I see no reason why Williams should not be extended to 21 O.S.1981, § 1272. Accordingly, I. concur.